DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Trademark in the Specification
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application (Specification: page 22, line 9). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Comments
This office action is in response to the preliminary amendment of July 21, 2021, which amendment has been ENTERED.
It is noted that claims 9, 11, and 12 stand CANCELLED, and that claims 21-23 are NEWLY-ADDED.
The drawings of June 11, 2020 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, dependent claim 2 is indefinite and unclear as to what produces the “first divergence” and the “second divergence.”  That is to say, there is no recited structure in either claim 2 or in claim 1 to cause the light from the “emitter” (line 2 of claim 1) to have the “first divergence” and the “second divergence.”
Each of dependent claims 3-5 is unclear, at least, in that it depends from unclear, dependent claim 2.



Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8, 10, 15, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagami et al (JP 11-133153 A), hereinafter Sakagami et al (‘153).
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A light detection and ranging (LIDAR) system comprising: an emitter configured to emit a light signalone or more first lenses that are positioned along a transmit path to provide transmit signals to a surrounding environment, the transmit signals based, at least in part, on the light signal; a receiver spaced apart from the emitter, the receiver configured to detect return signals corresponding to reflected transmit signals from the surrounding environment, the return signals received via one or moresecond lenses positioned along a receive path; and an actuator coupled to the one or morefirst lenses, the actuator operable to impart a motion to the one or morfirst lenses to provide for steering of the transmit signals in the surrounding environment.”
Regarding independent claim 1 as newly-amended, Sakagami et al (‘153) plainly discloses, “A light detection and ranging (LIDAR) system” (line 1) in that Sakagami et al (‘153) discloses a laser that transmits a beam of light that is reflected from a target and that is returned to a receiver for the measurement of range of the target.”  In Sakagami et al (‘153), please note, for example, paragraph [0057], as well as that the control unit 16 calculates the distance to the target.
The claim 1, “emitter configured to emit a light signal” (line 2) is met in Sakagami et al (‘153), at least, by the disclosed “transmission element 4.”
The claim 1, “one or more lenses that are positioned along a transmit path to provide transmit signals to a surrounding environment, the transmit signals based, at least in part, on the light signal” (lines 4-6) is met in Sakagami et al (‘153), at least, by the disclosed, “transmission lens L” that uses the laser light in Sakagami et al (‘153) to produced “search wave T.”
The claim 1, “receiver spaced apart from the emitter, the receiver configured to detect return signals corresponding to reflected to transmit signals from the surrounding environment, the return signals received via one or more second lenses positioned along a receive path” (lines 7-9) is met in Sakagami et al (‘153) by the “reception element 8” with the “reception lens” 7.  As for the receiver being “spaced apart” from the emitter, as claimed on line 7 of claim 1, in Sakagami et al (‘153), please see drawing Figure 1.
As for the claim 1, “actuator coupled to the one or more first lenses, the actuator operable to impart motion to the one or more first lenses to provide steering of the transmit signal in the surrounding environment” (lines 10-12) is met in Sakagami et al (‘153) by the disclosed “lens moving mechanism 11.”
In that each and every claimed feature set forth in independent claim 1 as newly-amended is plainly disclosed in Sakagami et al (‘153), independent claim 1 is anticipated by Sakagami et al (‘153).
The further limitations of dependent claim 6 are met by Sakagami et al (‘153) in that the “transmission lens 5” and the “reception lens 7” are in “lens holder 12,” which had a “motion” imparted to it by the “lens moving mechanism 11.”
The further limitations of dependent claim 7 are met by Sakagami et al (‘153) as applied above to claims 6 and 1 in that Sakagami et al (‘153) discloses plural actuators, noting, for example, paragraphs [0029] and [0030].
The further limitations of dependent claim 8 are met by Sakagami et al (‘153) as applied above to claims 6 and 1 in that the “first span” and the “second span” in Sakagami et al (‘153) would be “approximately equal” in that the “transmission lens 5” and the “reception lens 7” are both attached to the “lens holder 12.”
Next, looking to the further limitations of dependent claim 21, the claimed “laser diode” is met in Sakagami et al (‘153) by the “laser diode L,” for example, please see paragraph [0020].
Then, looking to the further limitations of dependent claim 22, the “detector” as claimed is met in Sakagami et al (‘153) by the disclosed photodiodes, for example, please see photodiodes 8A through 8D, as mentioned in paragraph [0024].
The further limitations of dependent claim 23 are met by Sakagami et al (‘153) since the “transmission lens 5” functions to form “search wave T,” but, “reception lens 7” functions to change “reflected light R” to “reception wave ‘r.’”  That is to say, the “transmission lens 5” and the “reception lens 7” are “different” functionally.
With respect to independent claim 10, Sakagami et al (‘153) plainly discloses, “A method for scanning a surrounding environment using a light detection and ranging (LIDAR) system” (lines 1-2) in that Sakagami et al (‘153) discloses the use of a laser that transmits a beam of light that is reflected from a target and that is returned to a receiver for the measurement of range of the target.”  In Sakagami et al (‘153), please note, for example, paragraph [0057], as well as that the control unit 16 calculates the distance to the target.  Sakagami et al (‘153) uses the “search wave T” to scan the environment of the vehicle, noting, for example, paragraph [0040] and drawing Figure 2.
The claim 10 method step of “emitting a light signal from an emitter through one or more first lenses along a transmit path to provide a transmit signal into a surrounding environment” (lines 3-4) is met in Sakagami et al (‘153) by the scanning of the laser light from “transmission element 4” through the scan angle θ by moving “transmission lens 5” to form “search wave T.”
The claim 10 method step of “imparting a first motion to one or more first lenses to provide for steering of the transmit signal in the surrounding environment” (lines 5-6) is met in Sakagami et al (‘153) by the “lens moving mechanism 11” moving the “lens holder 12” to move the “transmission lens 5.”  The “first motion” is the path over which the “transmission lens 5” moves.
The claim 10 “imparting a second motion to one or more second lenses disposed along a second receive path” (lines 7-8) is met in Sakagami et al (‘153) by the “lens moving mechanism 11” moving the “lens holder 12” to move the “reception lens 7.”  The “second motion” is the path over which the “reception lens 7” moves.
The final claim 10 method step of “detecting, at a receiver, a return signal corresponding to the reflection of the transmit signal, the receive signal received via one or more second lenses disposed along the receive path” (lines 9-11) is met in Sakagami et al (‘153) by the “reflected-wave receiving part 6” detecting the laser signal after it is reflected from another vehicle or obstacle and after that laser signal passes through “reception lens 7.”
In that each and every claimed feature in independent claim 10 is plainly disclosed in Sakagami et al (‘153), independent claim 10 is anticipated by Sakagami et al (‘153).
The further limitations of dependent claim 15 are met by the provision of the output data points from the receiver in Sakagami et al (‘153), which are commonly termed a “point cloud.”  For example, in Sakagami et al (‘153) please note the provision of the output of the Sakagami et al (‘153) to “control unit 16,” which contains a “microcomputer” (see paragraph [0037]), as illustrated in drawing Figure 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 14, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al (‘153).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of Lidar systems.
Taking independent claim 1 first, all of the claim limitations of the claim are met by Sakagami et al (‘153) as set forth above in section 8, except for the alternatives, “or more first lenses” (line 4) and “or more second lenses” (line 9).  Sakagami et al (‘153) as applied above in section 8 has one first lens and one second lens.  It would have been obvious to one of ordinary skill-in-the-art that the a plurality of lenses could be substituted for the “transmission lens 5” and for the “reception lens 7” for equivalent optical properties, and, it would have further been obvious to try such a substitution with a reasonable expectation of success.  In that Sakagami et al (‘153) as modified in this paragraph has all of the claimed features set forth in independent claim 1, independent claim 1 is obvious over Sakagami et al (‘153) as applied above.  Substantially the same remarks apply to independent claim 10 as to the alternative use of more than one “transmission lens 5” and “reception lens 7.”
The further limitations of dependent claims 6, 7, 8, 15, and 21-23 are met by Sakagami et al (‘153) as applied in the preceding paragraph for substantially the same reasons as in the rejection of these claims in section 8 above.
Next, as for the further limitations of dependent claim 2, it would have been obvious to one of ordinary skill-in-the-art to have the light from the emitter in Sakagami et al (‘153) have “a first divergence along a first axis and a second divergence along a second axis” in that in detecting other vehicles and obstacles on a road the field of view of interest in a horizontal direction (i.e., along the surface of the earth) would be of more interest the field of view in a vertical direction (i.e., above the surface of the earth).  That is to say, it would have been obvious in Sakagami et al (‘153) to look for other vehicles and for obstacles on the road than above the road.
As for the further limitations of dependent claim 14, these are met by Sakagami et al (‘153) as applied above to independent claim 10 in that Sakagami et al (‘153) discloses a “reciprocating range” (e.g., see paragraph [0030]) with respect to the “transmission lens 5” and the “reception lens 7” and the “synchronizing” of the motion of the two lenses, making the “first span” and the “second span” of motion “approximately equal.”

Potentially-Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable Claims
The text of independent claim 16 as newly-amended is as follows:
“16. (Currently Amended) An autonomous vehicle comprising: a light detection and ranging (LIDAR) system coupled to a vehicle body of the autonomous vehicle, the LIDAR system comprising one or more channels, each of the one or more channels comprising: an emitter configured to emit a light signalone or more first lenses that are positioned along a transmit path to provide transmit signals to a surrounding environment, the transmit signals based, at least in part, on the light signal, the one or more first lenses comprising a first axis collimating lens and a second axis collimating lens; a receiver spaced apart from the emitter, the receiver configured to detect a return signal received via one or morsecond lenses positioned along a receive path, the return signal corresponding to a reflection of the transmit signal; and a transmit actuator coupled to the one or morefirst lenses, the transmit actuator operable to impart a motion to the first axis collimating lens to provide for steering of the transmit signal.”  (Bold added).
Regarding independent claim 16 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 17-20 depends ultimately from allowable, independent claim 16, each of dependent claims 17-20 is allowable for, at least, the reasons for which independent claim 16 is allowable.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagarego (JP 5-203745 A) is of general interest for the disclosure related to the arrangement in drawing Figure 1 for an optical radar.
Miyazaki et al (‘186) is of general interest for the arrangement of the lenses and the scanning mechanism in drawing Figure 2.
Feldkhun et al (‘588) is of general interest for the disclosure related to the use of plural channels.
Wang (‘258) is of general interest for the disclosure related to drawing Figure 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648